

	

		II

		109th CONGRESS

		1st Session

		S. 1274

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 21, 2005

			Mr. Lieberman (for

			 himself, Ms. Collins,

			 Mr. Levin, and Mr. Akaka) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Homeland Security and Governmental Affairs

		

		A BILL

		To strengthen Federal leadership, provide

		  grants, enhance outreach and guidance, and provide other support to State and

		  local officials to achieve communications interoperability, to foster improved

		  regional collaboration and coordination, to promote more efficient utilization

		  of funding devoted to public safety communications, to promote research and

		  development for first responder communications, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Improve Interoperable Communications

			 for First Responders Act of 2005.

		2.FindingsCongress finds the following:

			(1)A major barrier to sharing information

			 among police, firefighters, and others who may be called on to respond to

			 terrorist attacks and other large-scale emergencies is the lack of

			 interoperable communications systems, which can enable public safety agencies

			 to talk to one another and share important, sometimes critical, information in

			 an emergency.

			(2)Communications interoperability has been

			 identified by the Department of Homeland Security as 1 of the most essential

			 capabilities necessary for first responders to achieve the national

			 preparedness goal the Department of Homeland Security has established for the

			 Nation.

			(3)The lack of interoperability costs lives

			 during terrorist attacks or natural disasters, but also during everyday

			 emergency operations.

			(4)Achieving interoperability is difficult

			 because some 50,000 local agencies typically make independent decisions about

			 communications systems. This lack of coordination also dramatically increases

			 the cost of public safety communications to Federal, State, local, and tribal

			 governments.

			(5)Achieving the level of communications

			 interoperability that is needed will require an unprecedented level of

			 coordination and cooperation among Federal, State, local, and tribal public

			 safety agencies. Establishing multidisciplinary, cross-jurisdictional

			 governance structures to achieve the necessary level of collaboration is

			 essential to accomplishing this goal.

			(6)The Intelligence Reform and Terrorism

			 Prevention Act of 2004 requires the Secretary of Homeland Security, in

			 consultation with other Federal officials, to establish a program to ensure

			 public safety interoperable communications at all levels of government.

			(7)However, much more remains to be done. For

			 example, in January 2005, the National Governors Association reported that

			 while achieving interoperability ranked as the top priority for States,

			 obtaining the equipment and technology to fulfill this goal remains a

			 challenge. The large majority of States report that they have not yet achieved

			 interoperability in their States.

			(8)Over 70 percent of public safety

			 communications equipment is still analog, rather than digital. In fact, much of

			 the communications equipment used by emergency responders is outdated and

			 incompatible, which inhibits communication between State and local governments

			 and between neighboring local jurisdictions. Additional grant funding would

			 facilitate the acquisition of new technology to enable interoperability.

			(9)Stronger and more effective national,

			 statewide, and regional leadership are required to improve interoperability.

			 The Department of Homeland Security must provide national leadership by

			 conducting nationwide outreach to each State, fostering the development of

			 regional leadership, and providing substantial technical assistance to State,

			 local, and tribal public safety officials, while more effectively utilizing

			 grant programs that fund interoperable equipment and systems.

			(10)The Department of Homeland Security must

			 implement pilot programs and fund and conduct research to develop and promote

			 adoption of next-generation solutions for public safety communications. The

			 Department of Homeland Security must also further develop its own internal

			 expertise to enable it to better lead national interoperability efforts and to

			 provide technically sound advice to State and local officials.

			(11)Achieving interoperability requires the

			 sustained commitment of substantial resources. A non-partisan task force of the

			 Council on Foreign Relations recommended spending at least $6,800,000,000 over

			 5 years towards achieving interoperability. The Department of Homeland Security

			 has estimated the cost of modernizing first-responder equipment for the

			 2,500,000 public safety first responders across the country at

			 $40,000,000,000.

			(12)Communications interoperability can be

			 accomplished at a much lower cost if strong national leadership drives

			 cooperation and adoption of smart, new technology solutions.

			3.Office for

			 interoperability and compatibility

			(a)In

			 generalSection 7303(a)(2) of

			 the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C.

			 194(a)(2)) is amended to read as follows:

				

					(2)Office for

				Interoperability and Compatibility

						(A)Establishment

				of officeThere is

				established an Office for Interoperability and Compatibility within the

				Directorate of Science and Technology of the Department of Homeland Security to

				carry out this subsection.

						(B)DirectorThere shall be a Director of the Office for

				Interoperability and Compatibility, who shall be appointed by the Secretary of

				Homeland Security.

						(C)ResponsibilitiesThe Director of the Office for

				Interoperability and Compatibility shall—

							(i)assist the Secretary of Homeland Security

				in developing and implementing the program described in paragraph (1);

							(ii)carry out the Department of Homeland

				Security’s responsibilities and authorities relating to the SAFECOM

				Program;

							(iii)carry out section 510 of the Homeland

				Security Act of 2002; and

							(iv)conduct extensive, nationwide outreach and

				foster the development of interoperable communications systems by State, local,

				and tribal governments and public safety agencies, and by regional consortia

				thereof, by—

								(I)developing, updating, and implementing a

				national strategy to achieve communications interoperability, with goals and

				timetables;

								(II)developing a national architecture, which

				defines the components of an interoperable system and how they fit

				together;

								(III)establishing and maintaining a task force

				that represents the broad customer base of State, local, and tribal public

				safety agencies, as well as Federal agencies, involved in public safety

				disciplines such as law enforcement, firefighting, public health, and disaster

				recovery, in order to receive input and coordinate efforts to achieve

				communications interoperability;

								(IV)working with the Office of Domestic

				Preparedness Interoperable Communication Communications Technical Assistance

				Program to—

									(aa)provide technical assistance to State,

				local, and tribal officials; and

									(bb)facilitate the creation of regional task

				forces in each State, with appropriate governance structures and representation

				from State, local, and tribal governments and public safety agencies and from

				the Federal Government, to effectively address interoperability and other

				information-sharing needs;

									(V)promoting a greater understanding of the

				importance of interoperability and the benefits of sharing resources among all

				levels of State, local, tribal, and Federal government;

								(VI)promoting development of standard operating

				procedures for incident response and facilitating the sharing of information on

				best practices (including from governments abroad) for achieving

				interoperability;

								(VII)making recommendations to Congress about

				any changes in Federal law necessary to remove barriers to achieving

				communications interoperability;

								(VIII)funding and conducting pilot programs, as

				necessary, in order to—

									(aa)evaluate and validate new technology

				concepts in real-world environments to achieve public safety communications

				interoperability;

									(bb)encourage more efficient use of existing

				resources, including equipment and spectrum; and

									(cc)test and deploy public safety

				communications systems that are less prone to failure, support new non-voice

				services, consume less spectrum, and cost less; and

									(IX)performing other functions necessary to

				achieve communications interoperability.

								(D)Sufficiency of

				ResourcesThe Secretary of

				Homeland Security shall provide the Office for Interoperability and

				Compatibility with the resources and staff necessary to carry out the purposes

				of this section. The Secretary shall further ensure that there is sufficient

				staff within the Office of Interoperability and Compatibility, the Office for

				Domestic Preparedness, and other offices of the Department of Homeland Security

				as necessary, to provide dedicated support to public safety organizations

				consistent with the responsibilities set forth in subparagraph

				(C)(iv).

						.

			(b)DefinitionSection 7303(g)(1) of the Intelligence

			 Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(g)(1)) is amended to

			 read as follows:

				

					(1)Interoperable

				Communications and Communications InteroperabilityThe

				terms interoperable communications and communications

				interoperability mean the ability of emergency response providers and

				relevant Federal, State, and local government agencies to communicate with each

				other as necessary, utilizing information technology systems and radio

				communications systems, and to exchange voice, data, or video with one another

				on demand, in real time, as

				necessary.

					.

			(c)Title III of the Homeland Security Act of

			 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the

			 following:

				

					314.Interoperability

				assessment and report

						(a)Baseline

				AssessmentThe Secretary,

				acting through the Director of the Office for Interoperability and

				Compatibility, shall conduct a nationwide assessment to determine the degree to

				which communications interoperability has been achieved to date and to

				ascertain the needs that remain for interoperability to be achieved.

						(b)Annual

				ReportsNot later than 1 year

				after the date of enactment of this section, and annually thereafter, the

				Secretary, acting through the Director of the Office for Interoperability and

				Compatibility, shall submit to the Committee on Homeland Security and

				Governmental Affairs of the Senate and the Committee on Homeland Security of

				the House of Representatives a report on the Department’s progress in

				implementing and achieving the goals of the Improve Interoperable Communications for First Responders

				Act of 2005. The first report submitted under this subsection

				shall include a description of the findings of the assessment conducted under

				subsection

				(a).

						.

			4.Research and

			 development

			(a)In

			 generalTitle III of the

			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), as amended by section 3,

			 is amended by adding at the end the following:

				

					315.Interoperability

				Research and Development

						(a)In

				generalThe Secretary shall

				establish a comprehensive research and development program to promote

				communications interoperability among first responders, including by—

							(1)promoting research on a competitive basis

				through the Directorate of Science and Technology Homeland Security Advanced

				Research Projects Agency; and

							(2)considering establishment of a Center of

				Excellence under the Department of Homeland Security Centers of Excellence

				Program, using a competitive process, focused on enhancing information and

				communications systems for first responders.

							(b)PurposesThe purposes of the program established

				under subsection (a) include—

							(1)understanding the strengths and weaknesses

				of the diverse public safety communications systems currently in use;

							(2)examining how current and emerging

				technology can make public safety organizations more effective, and how

				Federal, State, and local agencies can utilize this technology in a coherent

				and cost-effective manner;

							(3)exploring Federal, State, and local

				policies that will move systematically towards long-term solutions;

							(4)evaluating and validating new technology

				concepts, and promoting the deployment of advanced public safety information

				technologies for interoperability; and

							(5)advancing the creation of a national

				strategy to promote interoperability and efficient use of spectrum in

				communications systems, improve information sharing across organizations, and

				use advanced information technology to increase the effectiveness of first

				responders in valuable new

				ways.

							.

			(b)Authorization

			 of AppropriationsIn addition

			 to the funds authorized to be appropriated by section 7303(a)(3) of the

			 Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(a)(3)),

			 there are authorized to be appropriated for the operations of the Office for

			 Interoperability and Compatibility, to provide technical assistance through the

			 office for Domestic Preparedness, to fund and conduct research under section

			 315 of the Homeland Security Act of 2002, and for other appropriate entities

			 within the Department of Homeland Security to support the activities described

			 in section 7303 of the Intelligence Reform and Terrorism Prevention Act of 2004

			 (6 U.S.C. 194) and sections 314 and 315 of the Homeland Security Act of 2002,

			 as added by this Act—

				(1)$127,232,000 for fiscal year 2006;

				(2)$126,549,000 for fiscal year 2007;

				(3)$125,845,000 for fiscal year 2008;

				(4)$125,121,000 for fiscal year 2009;

			 and

				(5)such sums as are necessary for each fiscal

			 year thereafter.

				5.Dedicated funding to

			 achieve interoperabilityThe

			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at

			 the end the following:

			

				XVIIIDedicated funding to achieve

				interoperability.

					1801.Interoperability

				grants

						(a)In

				GeneralThe Secretary,

				through the Office, shall make grants to States and eligible regions for

				initiatives necessary to achieve short-term or long-term solutions to

				statewide, regional, national and, where appropriate, international

				interoperability.

						(b)Use of Grant

				FundsGrants awarded under

				subsection (a) may be used for initiatives to achieve short-term or long-term

				solutions to interoperability within the State or region and to assist with any

				aspect of the communication life cycle, including—

							(1)statewide or regional communications

				planning;

							(2)system design and engineering;

							(3)procurement and installation of

				equipment;

							(4)training and exercises; and

							(5)other activities determined by the

				Secretary to be integral to the achievement of communications

				interoperability.

							(c)CoordinationThe Secretary shall ensure that the Office

				coordinates its activities with Office of Interoperability and Compatibility,

				the Directorate of Science and Technology, and other Federal entities so that

				grants awarded under this section, and other grant programs related to homeland

				security, fulfill the purposes of this Act and facilitate the achievement of

				communications interoperability consistent with the national strategy.

						(d)Application

							(1)In

				generalA State or eligible

				region desiring a grant under this section shall submit an application at such

				time, in such manner, and accompanied by such information as the Secretary may

				reasonably require.

							(2)Minimum

				contentsAt a minimum, each

				application submitted under paragraph (1) shall—

								(A)identify the critical aspects of the

				communications life cycle, including planning, system design and engineering,

				procurement and installation, and training for which funding is

				requested;

								(B)describe how—

									(i)the proposed use of funds would be

				consistent with and address the goals in any applicable State homeland security

				plan, and, unless the Secretary determines otherwise, are consistent with the

				national strategy and architecture; and

									(ii)the applicant intends to spend funds under

				the grant, to administer such funds, and to allocate such funds among any

				participating local governments; and

									(C)be consistent with the Interoperable

				Communications Plan required by section 7303(f) of the Intelligence Reform and

				Terrorism Prevention Act of 2004 (6 U.S.C. 194(f)).

								(e)State Review

				and Submission

							(1)In

				GeneralTo ensure consistency

				with State homeland security plans, an eligible region applying for a grant

				under this section shall submit its application to each State within which any

				part of the eligible region is located for review before submission of such

				application to the Secretary.

							(2)DeadlineNot later than 30 days after receiving an

				application from an eligible region under paragraph (1), each such State shall

				transmit the application to the Secretary.

							(3)State

				DisagreementIf the Governor

				of any such State determines that a regional application is inconsistent with

				the State homeland security plan of that State, or otherwise does not support

				the application, the Governor shall—

								(A)notify the Secretary in writing of that

				fact; and

								(B)provide an explanation of the reasons for

				not supporting the application at the time of transmission of the

				application.

								(f)Award of

				Grants

							(1)ConsiderationsIn approving applications and awarding

				grants under this section, the Secretary shall consider—

								(A)the nature of the threat to the State or

				eligible region;

								(B)the location, risk, or vulnerability of

				critical infrastructure and key national assets, including the consequences

				from an attack on critical infrastructure in nearby jurisdictions;

								(C)the size of the population, as well as the

				population density of the area, that will be served by the interoperable

				communications systems, except that the Secretary shall not establish a minimum

				population requirement that would disqualify from consideration an area that

				otherwise faces significant threats, vulnerabilities, or consequences;

								(D)the extent to which grants will be utilized

				to implement interoperability solutions—

									(i)consistent with the national strategy and

				compatible with the national architecture; and

									(ii)more efficient and cost effective than

				current approaches;

									(E)the number of jurisdictions within regions

				participating in the development of interoperable communications systems,

				including the extent to which the application includes all incorporated

				municipalities, counties, parishes, and tribal governments within the State or

				eligible region, and their coordination with Federal and State agencies;

								(F)the extent to which a grant would expedite

				the achievement of interoperability in the State or eligible region with

				Federal, State, and local agencies;

								(G)the extent to which a State or eligible

				region, given its financial capability, demonstrates its commitment to

				expeditiously achieving communications interoperability by supplementing

				Federal funds with non-Federal funds;

								(H)whether the State or eligible region is on

				or near an international border;

								(I)the extent to which geographic barriers

				pose unusual obstacles to achieving communications interoperability; and

								(J)the threats, vulnerabilities, and

				consequences faced by the State or eligible region related to at-risk site or

				activities in nearby jurisdictions, including the need to respond to terrorist

				attacks arising in those jurisdictions.

								(2)Review

				Panel

								(A)In

				generalThe Secretary shall

				establish a review panel under section 871(a) to assist in reviewing grant

				applications under this section.

								(B)RecommendationsThe review panel established under

				subparagraph (A) shall make recommendations to the Secretary regarding

				applications for grants under this section.

								(C)MembershipThe review panel established under

				subparagraph (A) shall include individuals with technical expertise in

				communications interoperability as well as emergency response providers and

				other relevant State and local officials.

								(3)Availability of

				FundsAny grant funds awarded

				that may be used to support interoperability shall, as the Secretary may

				determine, remain available for up to 3 years, consistent with section 7303(e)

				of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C.

				194(e)).

							(4)Allocation

								(A)In

				generalIn awarding grants

				under this subsection, the Secretary shall ensure that each State receives, for

				each fiscal year, the greater of—

									(i)0.55 percent of the amounts appropriated

				for grants under this section; or

									(ii)the eligible State’s sliding scale baseline

				allocation of 28.62 percent of the amounts appropriated for grants under this

				section.

									(B)Other

				entitiesNotwithstanding

				subparagraph (A), the Secretary shall ensure that for each fiscal year—

									(i)the District of Columbia receives 0.55

				percent of the amounts appropriated for grants under this section;

									(ii)the Commonwealth of Puerto Rico receives

				0.35 percent of the amounts appropriated for grants under this section;

									(iii)American Samoa, the Commonwealth of the

				Northern Mariana islands, Guam, and the Virgin Islands each receive 0.055

				percent of the amounts appropriated for grants under this section; and

									(C)PossessionsExcept as provided in subparagraph (B), no

				possession of the United States shall receive a baseline distribution under

				subparagraph (A).

								(g)DefinitionsAs used in this section, the following

				definitions apply:

							(1)Eligible

				RegionThe term

				eligible region means—

								(A)2 or more contiguous incorporated

				municipalities, counties, parishes, Indian tribes or other general purpose

				jurisdictions that—

									(i)have joined together to enhance

				communications interoperability between first responders in those jurisdictions

				and with State and Federal officials; and

									(ii)includes the largest city in any

				metropolitan statistical area, as defined by the Office of Management and

				Budget; or

									(B)any other area the Secretary determines to

				be consistent with the definition of a region in the national preparedness

				guidance issued under Homeland Security Presidential Directive 8.

								(2)Interoperable

				Communications and Communications InteroperabilityThe

				terms interoperable communications and communications

				interoperability mean the ability of emergency response providers and

				relevant Federal, State, and local government agencies to communicate with each

				other as necessary, utilizing information technology systems and radio

				communications systems, and to exchange voice, data, or video with one another

				on demand, in real time, as necessary.

							(3)OfficeThe term office refers to the

				Office of Domestic Preparedness of the Office of State and Local Government

				Preparedness and Coordination within the Department of Homeland

				Security.

							(4)Sliding scale

				baseline allocationThe term

				sliding scale baseline allocation means 0.0001 multiplied by the

				sum of—

								(A)the value of a State’s population relative

				to that of the most populous of the 50 States of the United States, where the

				population of such States has been normalized to a maximum value of 100;

				and

								(B)1/4 of the value of a

				State’s population density relative to that of the most densely populated of

				the 50 States of the United States, where the population density of such States

				has been normalized to a maximum value of 100

								(h)Authorization

				of AppropriationsThere are

				authorized to be appropriated to carry out the purposes of this section—

							(1)$400,000,000 for fiscal year 2006;

							(2)$500,000,000 for fiscal year 2007;

							(3)$600,000,000 for fiscal year 2008;

							(4)$800,000,000 for fiscal year 2009;

							(5)$1,000,000,000 for fiscal year 2010;

				and

							(6)such sums as are necessary each fiscal year

				thereafter.

							.

		6.Technical and

			 conforming amendmentsThe

			 table of contents in section 1(b) of the Homeland Security Act of 2002 (6

			 U.S.C. 101) is amended by—

			(1)inserting after the item relating to

			 section 313 the following:

				

					

						Sec. 314. Interoperability

				assessment and report. 

						Sec. 315. Interoperability

				research and

				development.

					

					;

			(2)adding at the end the following:

				

					

						TITLE XVIII—Dedicated funding to achieve

				interoperability.

						Sec. 1801. Interoperability

				grants.

					

					.

			

